

116 HR 8824 IH: Federal Financing Bank Risk-Sharing Act of 2020
U.S. House of Representatives
2020-11-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8824IN THE HOUSE OF REPRESENTATIVESNovember 27, 2020Ms. Velázquez introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the continuation of the FHA affordable rental housing financing partnership with the Federal Financing Bank, and for other purposes.1.Short titleThis Act may be cited as the Federal Financing Bank Risk-Sharing Act of 2020.2.Continuation of FHA-FFB affordable rental housing financing partnership(a)RequirementThe Secretary of Housing and Urban Development and the Secretary of the Treasury shall continue to carry out the FHA affordable rental housing financing partnership with the Federal Financing Bank, under which such Bank provides financing for loans insured under the FHA Multifamily Risk-Sharing Program under section 542 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–22), and may enter into such new commitments under such program during each fiscal year, subject to the overall limitations provided in this Act on new commitments to guarantee loans insured under the General and Special Risk Insurance Funds, as authorized by sections 238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c).(b)Rural populationsIn complying with subsection (a), the Secretary of Housing and Urban Development shall make any changes to the Risk-Sharing Program that the Secretary determines are necessary or appropriate to enhance the scope and effectiveness of the Program for rural populations.(c)Community development financial institutionsPursuant to section 542(b) of Housing and Community Development Act of 1992 (12 U.S.C. 1715z–22), the Secretary of Housing and Urban Development shall enter into risk-sharing agreements with community development financial institutions, as such term is defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702).(d)Affordable housingSection 542 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–22) is amended—(1)in subsection (b), by striking paragraph (9) and inserting the following new paragraph:(9)Affordable housingMultifamily housing securing loans insured or reinsured under this subsection shall qualify as affordable only if the housing bears rents not greater than the gross rent for rent-restricted residential units as determined under section 42(g) of the Internal Revenue Code of 1986 (26 U.S.C. 42(g)).; and(2)in subsection (c), by striking paragraph (7) and inserting the following new paragraph:(7)Affordable housingMultifamily housing securing loans insured or reinsured under this subsection shall qualify as affordable only if the housing bears rents not greater than the gross rent for rent-restricted residential units as determined under section 42(g) of the Internal Revenue Code of 1986 (26 U.S.C. 42(g))..